Citation Nr: 0201611	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical and thoracic spine, claimed as residuals of a 
neck injury.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1956 to June 1957.  

This matter was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Medical & 
Regional Office Center in Fort Harrison, Montana (the RO) 
which denied the veteran's claim of entitlement to service 
connection for degenerative arthritis of the cervical and 
thoracic spine.  

In January 2001, the Board remanded the veteran's case to the 
RO for further action.  As will be discussed in detail below, 
the requested development has been completed, and the 
veteran's case has been returned to the Board.  

Other issue

The July 1999 RO rating decision also denied the veteran's 
request for an increased rating for service-connected hearing 
loss in the right ear.  In August 1999, the veteran filed a 
timely notice of disagreement pertaining to both the 
degenerative arthritis and the hearing loss.  The RO 
subsequently provided the veteran a statement of the case 
which referred to both issues.  The veteran filed a 
substantive appeal only as to the issue of entitlement to 
service connection for degenerative arthritis of the cervical 
and thoracic spine.  Therefore, the issue of an increased 
rating for hearing loss is not now before the Board and will 
not be discussed further herein.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2001)


FINDINGS OF FACT

1.  Degenerative arthritis of the cervical and thoracic spine 
was not manifest during service or shown present within a 
year of the veteran's service discharge.  

2.  The preponderance of the competent and probative evidence 
of record does not establish that current degenerative 
arthritis of the cervical and thoracic spine, initially 
manifest decades after service, is of service onset or 
otherwise related thereto.  


CONCLUSION OF LAW

Degenerative arthritis of the cervical and thoracic spine was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
residuals of a neck injury in service.  In substance, he 
contends that the trauma resulting from having a duffel bag 
fall on his head in service caused degenerative arthritis of 
the cervical and thoracic spine.  

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim; then review the factual background of this 
case; and finally proceed to analyze the claim and render a 
decision.


Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 Supp. 
2001); 38 C.F.R. 3.303(a) (2001).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2001).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran's service medical records reflect that he was hit 
with a duffel bag in the back of the head near his right ear.  
From July 1956 to April 1957, during service, the veteran 
complained of and was examined for ringing in his ears that 
began after a duffel bag fell on his head while he was 
unloading an airplane.  During service right ear hearing loss 
was diagnosed.  There is no reference to complaints or 
findings of disability of the spine in the service medical 
records.  

In May 1984 the veteran filed a claim of entitlement to 
service connection for his hearing loss and in December 1984 
he was assigned a service-connected disability rating of 10 
percent for right ear hearing loss.  As noted above, the RO 
has also established entitlement to service connection for 
tinnitus assigned a separate 10 percent disability 
evaluation.  

There is no mention of a spine disability or reported 
symptoms consistent therewith  until 1999. 

The veteran's initial claim of entitlement to service 
connection for neck pain, which he alleges is related to the 
1956 in-service incident that resulted in his loss of 
hearing, was filed in March 1999.  Approximately three weeks 
prior to filing his claim, there was a diagnosis of 
degenerative arthritis of the cervical spine by a VA 
outpatient facility.  

An April 1999 report reflects that a private chiropractor 
conducted an electromyogram (EMG) scan and made a diagnosis 
of advanced degeneration in the cervical and thoracic spine.  
The veteran related to the chiropractor that a duffel bag 
weighing approximately 180 pounds fell from about 20 feet 
above and struck him on the top his head while he was 
unloading a plane during service.  The chiropractor concluded 
that both the surface EMG and the cervical films coincided 
not only with the veteran's symptomatology, but also the 
mechanism of injury.  

The comments by the chiropractor, coupled with the passage of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), discussed below, prompted the 
Board to remand the veteran's case to the RO in January 2001.  
In essence, the Board instructed the RO to develop the case 
in conformity with the provisions of the VCAA.  In 
particular, the RO was to ascertain from the veteran as to 
whether any additional medical treatment records were 
available.  In addition, the veteran was to be scheduled for 
a physical examination and opinion of the examiner as to 
whether the veteran's current cervical and thoracic spine 
disability was related to the 1956 injury.

Following the Board's remand, the RO provided the veteran 
with information regarding what was needed to fully develop 
his claim for entitlement to service connection for 
degenerative arthritis of the cervical and thoracic spine, 
including the names and addresses of all treatment providers.  
On VA Form 21-4138, in February 2001, the veteran responded 
that he had submitted all the records that he had including 
the address of his treating physician.  Noting the fact that 
the VA had received the medical documentation from the 
chiropractor, the veteran indicated that that was the only 
facility where he had received treatment.  

On a fee basis examination for the VA in June 2001, the 
orthopedic examiner described the primary focus of the 
examination as determining whether the veteran had spine 
disability attributable to service, especially to an injury 
alleged to have occurred then.  The impression based on the 
examination was severe degenerative disc disease at multiple 
levels of the cervical and thoracic spine.  The examiner 
noted that the first mention of a neck symptom was in March 
1999 and further concluded that there is no evidence that the 
veteran's present cervical and thoracic complaints are 
related to service.  

In January 2002, the RO issued a Supplemental Statement of 
the Case (SSOC) which continued to deny the veteran's claim.  
The SSOC specifically referenced the revised 38 C.F.R. 
§ 3.159 (2001), pertaining to VA's duty to assist claimants.

On a VA Form 21-4138 which he submitted later in January 
2002, the veteran reported that he was in receipt of the 
supplemental statement of the case dated that month, that he 
did not have anything to add to his claim nor were there any 
further records to submit and that his claim should be placed 
on the Board's docket.  The veteran's VA claims folder was 
thereupon returned to the Board by the RO.  

Analysis

Initial matter - duty to notify/assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)  
[codified as amended at 38 U.S.C. § 5100 et seq. ].  This new 
law redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The law further provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

As described in the factual background section above, the 
veteran has been notified of the pertinent law and of what 
evidence is needed on several occasions, most recently in the 
SSOC which was issued by the RO in January 2002.  The veteran 
responded, indicating that he had no further evidence and 
argument to submit.
The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  In fact, the veteran clearly 
indicated in January 2002 that no other evidence is 
potentially available.  

Also as discussed above, the Board remanded this case in 
January 2001 to ensure compliance with the VCAA, including 
securing a medical nexus opinion.  These objectives have been 
accomplished.

In short, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

The veteran asserts that he is entitled to service connection 
for a spine disability, which he contends was caused by a 
neck injury in 1956.  

The veteran, who is now 65 years of age, currently has severe 
degenerative disc disease at multiple levels of the cervical 
and thoracic spine.  There is also evidence of the incident 
in service.  The question which must be answered by the Board 
is whether there is a relationship between the two.  The 
Board's answer must be based on medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [in the absence of 
specific medical evidence, the Board may not rely on its own 
unsubstantiated medical opinion].

In response to the Board's remand, an orthopedic specialist 
examined the veteran and concluded, based on review of the 
record and physical examination of the veteran, that the 
currently diagnosed spine disability is not related to the 
veteran's service.  This conclusion appears to be consistent 
with the medical record in this case, which discloses that 
the veteran did not complain of, and was not treated for, 
symptoms associated with a neck or spine disability during 
his period of active service or for decades thereafter.

The Board is of course aware of the conclusion of the 
veteran's chiropractor that a correlation exists between the 
veteran's in-service injury and his spinal arthritis.  
However, that conclusion appears to have been based merely on 
the veteran's self report, as opposed to the chiropractor's 
consideration of the veteran's entire medical history.  The 
Board observes in this connection that the chiropractor 
provided a mere conclusory opinion without providing any 
objective reason why a relationship was evident.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset].  The Board notes in particular that the 
chiropractor's brief opinion did not attempt to explain the 
gap of over 40 years between the alleged neck injury and the 
onset of arthritis.  

In addition, in evaluating the probative value of the 
chiropractor's statement, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  As is true with any piece of evidence, 
the credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases cited 
therein.  Because of his more advanced training, the Board 
places greater weight on the findings and opinions of the 
medical doctor in this case than it does on the report of the 
chiropractor.

In summary, the Board places less weight of probative value 
on the opinion of the chiropractor and greater weight on the 
opinion of the orthopedic specialist, who  examined the 
veteran and reviewed the complete medical record.  

To the extent that the veteran himself is attempting to 
establish a diagnosis of spine disability related to service, 
it is well established that as a lay person without medical 
training he is not competent to comment on medical matters 
such as etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(2001).  

The Board observes in passing that the veteran evidently does 
not contend that he has had continuous neck pathology for 
over 40 years after service, and the medical record does not 
indicate that he sought treatment therefor at any time during 
that entire period.  See 38 C.F.R. § 3.303(b) (2001).

In summary, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim.  
There is no competent medical evidence of a spine disability 
in service, or of arthritis within a year of service, and the 
preponderance of the medical opinion evidence is against 
linking the current spine disability to service.  
Accordingly, the veteran's claim of entitlement to service 
connection for degenerative arthritis of the cervical and 
thoracic spine is denied.  


ORDER

Entitlement to service connection for degenerative arthritis 
of the cervical and thoracic spine is denied.  



		
Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

